IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20444
                         Conference Calendar



JOSEPH YOUNG,

                                     Plaintiff-Appellant,

versus

CITY OF HOUSTON TEXAS; METROPOLITAN TRANSIT AUTHORITY;
PLEASANTVILLE CIVIC LEAGUE; DENVER HARBOR CIVIC LEAGUE;
PORT OF HOUSTON CIVIC LEAGUE; FIFTH WARD CIVIC LEAGUE
CATHOLIC DIOCESE OF HOUSTON/GALVESTON; SOUTHERN BAPTIST
CONVENTION; HOUSTON RECOVERY CAMPUS; CORRECTIONAL
SERVICES CORP; CORRECTIONAL CORPORATION OF AMERICA; PROSPECT
HOUSE/FULFILLMENT FOUNDATION; HOUSTON AFTERCARE; CHANNEL
13NEWS/ABC BROADCASTING CO; GEHOVA WITNESS ASSOCIATION; OPEN
DOOR MISSION/BOARD OF DIRECTORS; TIMMY DANG CHICKEN AND
RICE; SUPER MERCARDO FOOD MARKET; JERRY CRAWFORD, doing
business as Jerry Crawford Real Estate; UNITED STATES POSTAL
SERVICE; FEDERAL BUREAU OF INVESTIGATION; U.S. ATTORNEY'S
OFFICE; JACK IN THE BOX INC.,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-2348
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Joseph Young has appealed the district court's order

dismissing his civil rights complaint as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).    Young has limited his arguments on

appeal to his claims against the City of Houston.   We have

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-20444
                                -2-

reviewed the record and Young's arguments on appeal and are

unable to conclude that Young's allegations, if developed

further, might present a nonfrivolous constitutional claim

against the City of Houston.   See Eason v. Thaler, 14 F.3d 8, 9

(5th Cir. 1994); see also Board of County Comm’rs of Bryan

County, Okla. v. Brown, 520 U.S. 397, 404 (1997); Johnson v.

Moore, 958 F.2d 92, 94 (5th Cir. 1992).   Young's conclusional

arguments do not demonstrate that the district court abused its

discretion in dismissing his complaint as delusional and

factually frivolous.   See Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997) (standard of review).

     Because the appeal is frivolous, it is DISMISSED.     See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R.

42.2.   Young's request for injunctive relief and all other

outstanding motions are DENIED.

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.